FILED
                                                              FEB 29 2016
 1                         NOT FOR PUBLICATION
                                                          SUSAN M. SPRAUL, CLERK
 2                                                          U.S. BKCY. APP. PANEL
                                                            OF THE NINTH CIRCUIT
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )        BAP No. NV-15-1254-JuKiD
                                   )
 6   STAN BRYAN VAUGHAN and        )        Bk. No.   13-14399-GS
     TATIANA VAUGHAN,              )
 7                                 )        Adv. No. 14-01128-GS
                    Debtors.       )
 8   ______________________________)
                                   )
 9   STAN BRYAN VAUGHAN; TATIANA   )
     VAUGHAN,                      )
10                                 )
                    Appellants,    )
11                                 )
     v.                            )        M E M O R A N D U M*
12                                 )
     YVETTE WEINSTEIN, Chapter 7   )
13   Trustee,                      )
                                   )
14                  Appellee.      )
     ______________________________)
15
                        Submitted Without Oral Argument
16                          on February 19, 2016**
17                         Filed - February 29, 2016
18               Appeal from the United States Bankruptcy Court
                           for the District of Nevada
19
             Honorable Gary A. Spraker, Bankruptcy Judge, Presiding
20                          _________________________
21   Appearances:     Stan Bryan Vaughan and Tatiana Vaughan pro se on
                      brief; Christine A. Roberts of The Furnier Muzzo
22                    Group LLC and James Bennett Clark and Cullen Kuhn
                      of Bryan Cave LLP on brief for appellee, Yvette
23
24       *
          This disposition is not appropriate for publication.
   Although it may be cited for whatever persuasive value it may
25 have (see Fed. R. App. P. 32.1), it has no precedential value.
26 See 9th Cir. BAP Rule 8024-1.
         **
27        By order entered on August 15, 2014, a motions panel
   determined that this appeal was suitable for submission on the
28 briefs and record without oral argument.

                                      -1-
 1                     Weinstein, Chapter 7 Trustee.
                            _________________________
 2
     Before:     JURY, KIRSCHER, and DUNN, Bankruptcy Judges.
 3
 4           After debtors Stan Bryan Vaughan and Tatiana Vaughan
 5   (Debtors) obtained their discharge, the chapter 71 trustee,
 6   Yvette Weinstein (Trustee), discovered that they had failed to
 7   disclose potential assets.     Trustee sought and obtained, over
 8   Debtors’ opposition, an order authorizing her to schedule
 9   Rule 2004 examinations for both debtors (Rule 2004 Order).
10   Trustee filed and served a notice scheduling the examinations
11   for both debtors setting the date, time, and location (Notice).
12   Debtors filed numerous motions in an attempt to prevent or stay
13   the examinations which the bankruptcy court denied.
14           Trustee also filed an adversary complaint against Debtors
15   seeking to revoke their discharge under § 727(d)(1)(discharge
16   obtained by fraud) and (d)(3)(refusal to obey a lawful order of
17   the court).     Debtors failed to appear for the scheduled
18   Rule 2004 examinations.     Relying on Rule 2005(a), Trustee filed
19   a motion to compel Debtors’ attendance for examination which the
20   bankruptcy court granted, finding that they evaded the Rule 2004
21   Order and ordering them to appear for examination under the
22   threat of sanctions.
23           Thereafter, Trustee moved for partial summary judgment in
24   the adversary proceeding, seeking to have Debtors’ discharge
25
         1
26        Unless otherwise indicated, all chapter and section
   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
27 “Rule” references are to the Federal Rules of Bankruptcy
   Procedure and “Civil Rule” references are to the Federal Rules of
28 Civil Procedure.

                                      -2-
 1   revoked under § 727(d)(3) and (a)(6)(A) for their refusal to
 2   obey the Rule 2004 Order.     The bankruptcy court granted her
 3   motion, finding that there were no genuine issues of disputed
 4   fact regarding Debtors’ awareness of the Rule 2004 Order and
 5   their willful and intentional refusal to obey it.       In the
 6   exercise of its discretion, the bankruptcy court found that
 7   Debtors’ conduct warranted the revocation of their discharge
 8   despite their eventual compliance with the Rule 2004 Order and
 9   entered judgment in favor of Trustee.       This appeal followed.
10   For the reasons stated below, we AFFIRM.
11                                 I.   FACTS2
12           Debtors filed their chapter 7 petition on May 20, 2013.
13   In their schedules, Debtors did not disclose any interest in the
14   trademark “World Chess Federation Hall of Fame.”       Their
15   statement of financial affairs (SOFA), however, did list several
16   lawsuits involving Mr. Vaughan, World Chess Museum, and World
17   Chess Federation, Inc. (WCF), including a pending action in the
18   United States District Court for the District of Nevada,
19   captioned World Chess Museum, Inc. d/b/a World Chess Hall of
20   Fame v. World Chess Federation, Inc., and Stan Vaughan,
21   individually (Nevada Suit).     The Nevada Suit was filed by
22   plaintiff World Chess Museum, Inc., d/b/a World Chess Hall of
23   Fame (WCHOF) to recover monetary damages, obtain injunctive
24   relief and other remedies against WCF and Stan Vaughan, and for
25
26       2
          We borrow heavily from the facts set forth in the
27 bankruptcy court’s Memorandum Decision entered July 13, 2015, in
   the adversary proceeding pertaining to the chapter 7 trustee’s
28 motion for partial summary judgment.

                                        -3-
 1   infringement of its trademark, “World Chess Hall of Fame®.”
 2   Vaughan and WCF filed counterclaims against WCHOF for WCHOF’s
 3   alleged infringement of the claimed trademarks “World Chess
 4   Federation®” and/or “World Chess Federation Hall of Fame.”
 5        Although Debtors listed the Nevada Suit, they did not
 6   schedule WCHOF as a creditor.    Nor did they list any interests
 7   in WCF, the trademark, or the counterclaims against WCHOF in
 8   their initial Schedule B.   This was because Mr. Vaughan had
 9   personally transferred the trademark to WCF four days prior to
10   the bankruptcy filing on May 16, 2013.     Debtors did not disclose
11   the transfer in response to Question No. 10 of the SOFA, which
12   requires debtors to list all transfers of property outside of
13   the ordinary course of business made within two years before the
14   petition date.
15        Debtors received their discharge on August 20, 2013.
16        Trustee later learned that Debtors failed to disclose the
17   above-described potential assets.     She obtained an order
18   authorizing her to employ Christine A. Roberts of Sullivan Hill
19   Lewin Rez & Engel (Sullivan Hill) as general counsel to aid her
20   in investigating the nondisclosure and filing a potential
21   complaint for nondischargeability.     Ms. Roberts subsequently
22   left Sullivan Hill and went to Furnier Muzzo Group LLC (Furnier
23   Muzzo).   Trustee sought another order authorizing employment of
24   Ms. Roberts’ new firm.   Debtors filed four opposition briefs to
25   this employment application.    Following a hearing, the
26   bankruptcy court approved Trustee’s retention of Furnier Muzzo
27   over Debtors’ objections by order dated September 3, 2014.
28        On December 9, 2013, Trustee filed an application to employ

                                     -4-
 1   Bryan Cave LLP (Bryan Cave) as special counsel to investigate
 2   potential claims relating to recovery of the estate’s assets.
 3   On February 3, 2014, the bankruptcy court granted Trustee’s
 4   application over Debtors’ objections which were based on Bryan
 5   Cave’s alleged adverse interest since the firm represented WCHOF
 6   in the Nevada Suit.3
 7           On March 6, 2014, Trustee moved for an order directing
 8   examinations under Rule 2004 as to Debtors and three non-debtor
 9   affiliated entities (Rule 2004 Motion).     One of the non-debtor
10   affiliates to be examined was WCF, the entity to whom
11   Mr. Vaughan had transferred the trademark.     Trustee asserted
12   that Debtors were officers and/or directors of WCF, and that
13   Mr. Vaughan had transferred the trademark to WCF four days
14   before filing his bankruptcy petition.     Trustee sought to
15   examine Debtors about their relationship with WCF and the
16   transfers between them.     The motion requested an order directing
17   Debtors and the person most knowledgeable with respect to
18   certain non-debtor affiliates (WCF, American Chess Association,
19   Inc., and Nevada State Chess Association, Inc.) to appear for
20   examination at Sullivan Hill on a date to be determined by the
21   court.     Debtors opposed the Rule 2004 Motion on various grounds
22   and continued to object to Trustee’s employment of Bryan Cave.
23           On May 27, 2014, following a hearing, and over Debtors’
24   objection, the bankruptcy court entered an order granting the
25   Rule 2004 Motion and directing Debtors to submit to examination
26
         3
27        Bryan Cave served at no charge to the estate subject to
   WCHOF’s right to seek allowance of an administrative claim based
28 upon making a “substantial contribution” to the estate.

                                      -5-
 1   (Rule 2004 Order).   The order provided:
 2        IT IS THEREFORE ORDERED that the trustee’s Motion for
          Order Directing Examinations Under Rule 2004 As to
 3        Debtors Stan Bryan Vaughan, Tatiana Vaughan and
          Certain Non-Debtor Affiliates As Identified Herein,
 4        ECF No. 79, be and the same hereby is, GRANTED.
 5        IT IS FURTHER ORDERED that the Chapter 7 trustee may
          schedule the examinations, production of documents,
 6        and inspection of premises, to take place no earlier
          than fourteen calendar days from the date of entry of
 7        this Order.
 8        The Rule 2004 Order did not state the location of the
 9   examinations (as had the Rule 2004 Motion), but instead said
10   that Trustee may schedule them.   A copy of the Rule 2004 Order
11   was served on each of the debtors, by first class mail, on
12   May 29, 2014.
13        On June 3, 2014, Debtors moved for reconsideration arguing,
14   among other things, that there was no justification for their
15   examinations because “no valid proofs of claim have been filed.”
16   They also asserted that the Rule 2004 Order should be vacated
17   or, alternatively, that any Rule 2004 examination should be
18   suspended until valid claims had been filed.   The motion was
19   scheduled for hearing on July 9, 2014.
20        On June 24, 2014, pursuant to the Rule 2004 Order, Trustee
21   filed and served her notice scheduling Debtors’ Rule 2004
22   examinations to commence on July 16, 2014 and July 17, 2014,
23   respectively, at the law office of Campbell & Williams in Las
24   Vegas, Nevada (Notice).
25        In their July 1, 2014, reply to Trustee’s opposition to
26   their motion for reconsideration, Debtors argued that the Notice
27   was in contempt of court because it directed them to appear for
28   examination at Campbell & Williams rather than Sullivan Hill, as

                                    -6-
 1   originally requested in Trustee’s Rule 2004 Motion.
 2        Debtors challenged the Notice in four motions also filed on
 3   July 1, 2014.   In a motion for a protective order, they sought
 4   an order governing the designation and handling of certain
 5   confidential information being illegally sought through Trustee
 6   by the initiative of Bryan Cave.     In a motion for an order to
 7   suspend, terminate, or in the alternative limit the 2004
 8   examinations due to bad faith, Debtors challenged the Rule 2004
 9   Motion as having been filed in bad faith for an improper
10   purpose.   They also filed a motion for sanctions and a motion to
11   show cause for contempt of order that mostly repeated the
12   arguments made in the previous described motions.     In addition,
13   each of the four motions contained arguments that the Notice
14   violated the Rule 2004 Order because it scheduled their
15   examinations at a different location than was proposed in the
16   Rule 2004 Motion.   The group of motions was scheduled for
17   hearing on August 27, 2014, after their 2004 examinations set
18   for July 16 and 17, 2014.
19        The bankruptcy court heard Debtors’ motion for
20   reconsideration on July 9, 2014, and denied that request by
21   order entered on July 11, 2014 (Reconsideration Order).
22   Debtors appealed the Reconsideration Order on July 14, 2014, by
23   filing a notice of appeal, an emergency motion for leave to
24   appeal, and an emergency motion for stay pending appeal.     This
25   Panel denied leave to appeal the Reconsideration Order and
26   denied stay pending appeal, which was followed by an order
27   dismissing the appeal for lack of jurisdiction.
28        Trustee’s counsel appeared at Campbell & Williams on

                                    -7-
 1   July 16 and 17, 2014, at the times scheduled for Debtors’
 2   Rule 2004 examinations.    Debtors did not appear for examination
 3   at that location.
 4        On July 31, 2014, Trustee filed a motion to compel
 5   attendance under Rule 2005(a)(3).4    Her motion and supporting
 6   exhibits showed that her attorneys tried to contact Debtors by
 7   email and telephone to confirm their attendance at the Rule 2004
 8   examinations, but Debtors did not respond to these
 9   communications, nor did they appear for examination at the
10   scheduled times.    Trustee argued that Debtors had willfully
11   disobeyed the court’s earlier orders - the Rule 2004 Order and
12   the Reconsideration Order - directing them to submit to
13   examination.
14        In response, Debtors reiterated their opposition to
15   Trustee’s employment of Bryan Cave.    They also argued that
16   Trustee’s efforts were a “manifest injustice,” given that their
17   discharge had already been entered, and that she was using
18   discovery for an improper purpose.    In their opposition and
19
20
        4
          Rule 2005(a) provides that “[o]n motion of any party in
21 interest supported by an affidavit alleging . . .
22
         (3) that the debtor has willfully disobeyed a subpoena
23       or order to attend for examination, duly served, the
         court may issue to the marshal, or some other officer
24       authorized by law, an order directing the officer to
         bring the debtor before the court without unnecessary
25       delay. If, after a hearing, the court finds the
26       allegations to be true, the court shall thereupon cause
         the debtor to be examined forthwith. If necessary, the
27       court shall fix conditions for further examination and
         for the debtor’s obedience to all orders made in
28       reference thereto.

                                     -8-
 1   subsequent sur-reply, they again alleged confusion as to the
 2   location of their examinations because Trustee’s Notice set the
 3   examinations at the office of Campbell & Williams, rather than
 4   the firm of Sullivan Hill, as stated in the initial Rule 2004
 5   Motion.     They accused Trustee of bad faith and denied receipt of
 6   any emails or telephone calls from Trustee’s counsel about
 7   confirming their attendance at the examinations.
 8           In her supporting declaration, Ms. Vaughan declared that
 9   Debtors had appeared for the scheduled examination at Sullivan
10   Hill and that she had business cards from its address as well as
11   a parking receipt for that date from the parking lot attendant
12   located next to Sullivan Hill.     She claimed no one representing
13   Trustee appeared.     Ms. Vaughan also declared that she and
14   Mr. Vaughan along with other witnesses were at their residence
15   on the designated date for the inspection of documents, but no
16   one heard the doorbell and no one knocked on the door.5
17           On August 19, 2014, Trustee commenced the adversary
18   proceeding seeking to revoke Debtors’ discharge because (1) the
19   discharge had been obtained through fraud, including failure to
20   disclose assets and information to the bankruptcy court as
21   required, and (2) Debtors had refused to obey lawful orders of
22   the bankruptcy court, including the Rule 2004 Order, in
23   violation of § 727(a)(6)(A).6    When the adversary proceeding was
24
25       5
          Debtors lived in a gated community which had a call box at
26 the gate. Trustee’s attorney had used the call box several times
   on the designated date and no one answered the call.
27
        6
          After Trustee filed the adversary proceeding, Debtors
28 continued to object to the employment of Bryan Cave in that

                                      -9-
 1   filed, Debtors continued to refuse to provide Trustee’s court-
 2   ordered discovery that had been requested since March 6, 2014.
 3           The bankruptcy court heard Trustee’s motion to compel on
 4   August 27, 2014.7       Debtors’ motions for a protective order, to
 5   suspend or terminate the Rule 2004 examinations, for sanctions
 6   against Trustee’s counsel, and to show cause for contempt
 7   regarding the Rule 2004 examinations were also heard on that
 8   date.        On October 7, 2014, the bankruptcy court granted
 9   Trustee’s motion to compel and denied Debtors’ four motions.
10           In its order compelling attendance, the bankruptcy court
11   rejected Debtors’ argument that Trustee was proceeding in bad
12   faith, noting that she was instead seeking to satisfy statutory
13   duties imposed by the Bankruptcy Code.        The court observed that
14   relief under Rule 2005(a)(2) was proper upon a showing “that the
15   debtor has evaded service of a subpoena or of an order to attend
16   for examination.”        Based on the evidence before it, the court
17   found that both Debtors failed to appear at the Rule 2004
18   examinations, and that “they have thus evaded” the Rule 2004
19   Order.        The court ordered Debtors to appear in the bankruptcy
20   court on October 20 and 21, 2014, so these examinations could
21   occur.        The order further advised that, “Failure of either of
22   the Debtors to appear will subject them to sanctions.”
23           As required by the order on motion to compel, Debtors
24   appeared in court for examination on October 20 and 21, 2014.
25
26           6
         (...continued)
27 proceeding.
28       7
                 This motion was heard by Judge Mike K. Nakagawa.

                                         -10-
 1   However, they filed an emergency motion for a protective order
 2   and an ex parte application for order shortening time to hear
 3   the emergency motion for protective order on the same day that
 4   Mr. Vaughan was to be examined.     Because the motions were
 5   inappropriately filed in the adversary action, rather than the
 6   main bankruptcy case, they were not considered by the bankruptcy
 7   court.
 8           Meanwhile, in the adversary proceeding, Trustee moved for
 9   partial summary judgment on her request to revoke Debtors’
10   discharge under § 727(d)(3) and (a)(6)(A).8      Trustee argued that
11   there were no disputed material facts relevant to the elements
12   for revocation of discharge under § 727(a)(6)(A):      awareness of
13   the order and refusal to obey it.       Trustee asserted that Debtors
14   were aware of the Rule 2004 Order as demonstrated by their
15   numerous filings opposing the examinations.
16           She also argued that Debtors’ failure to appear for their
17   examinations was willful and intentional and thus they “refused”
18   to obey the court’s order within the meaning of § 727(a)(6)(A).
19   Trustee maintained that the issue of their willful or
20   intentional refusal to obey the order was previously decided by
21   the bankruptcy court when it found Debtors had “evaded” its
22   Rule 2004 Order in the order granting her motion to compel.      As
23   this finding was law of the case, Trustee argued that summary
24   judgment in her favor was warranted on this issue.
25
         8
26        Debtors filed a counter motion for summary judgment.
   Because the counter motion largely mirrored their opposition to
27 Trustee’s motion, the bankruptcy court treated it as a
   supplemental opposition rather than an independent motion for
28 summary judgment.

                                      -11-
 1           The bankruptcy court granted Trustee’s motion, finding that
 2   as a matter of law, Debtors were aware of the Rule 2004 Order
 3   and willfully and intentionally refused to obey it.           In
 4   exercising its discretion to revoke Debtors’ discharge, the
 5   bankruptcy court considered that Debtors had eventually complied
 6   with the order.     The court observed that Debtors’ refusal to
 7   obey the order was willful and intentional and that they
 8   complied with the order only after being ordered to comply under
 9   the threat of further sanctions.         The bankruptcy court decided
10   that revocation was appropriate under these circumstances.           The
11   court entered the judgment9 revoking their discharge and Debtors
12   timely appealed.
13                                II.   JURISDICTION
14           The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
15   §§ 1334 and 157(b)(2)(A), (J) and (O).          We have jurisdiction
16   under 28 U.S.C. § 158.
17                                  III.    ISSUES
18           Whether the bankruptcy court erred in granting Trustee’s
19   motion for partial summary judgment; and
20           Whether the bankruptcy court abused its discretion in
21   revoking Debtors’ discharge.
22                          IV.    STANDARDS OF REVIEW
23           We review summary judgments de novo; facts determined for
24   summary judgment proceedings are not entitled to the clearly
25   erroneous standard of appellate review.           Audre, Inc. v. Casey
26
         9
27        The judgment also dismissed Count I of the adversary
   complaint which pertained to § 727(d)(1)(discharge obtained by
28 fraud). Accordingly, the judgment was final.

                                           -12-
 1   (In re Audre, Inc.), 216 B.R. 19, 25 (9th Cir. BAP 1997).    If
 2   the pleadings, depositions, answers to interrogatories, and
 3   admissions on file, together with any affidavits, show that
 4   there is no genuine issue of material fact and that the moving
 5   party is entitled to judgment as a matter of law, summary
 6   judgment will be upheld.   Civil Rule 56(c), incorporated by
 7   Rule 7056; see Aubrey v. Thomas (In re Aubrey), 111 B.R. 268,
 8   272 (9th Cir. BAP 1990).
 9        What constitutes law of the case presents a legal issue
10   that this Panel reviews under a de novo standard.    Liberty Mut.
11   Ins. Co. v. Equal Emp’t Opportunity Comm’n, 691 F.2d 438 (9th
12   Cir. 1982); AT & T Universal Card Servs. v. Black (In re Black),
13   222 B.R. 896, 899 (9th Cir. BAP 1998).
14        We review the bankruptcy court’s decision to revoke a
15   discharge for an abuse of discretion.    Cox v. Lansdowne
16   (In re Cox), 904 F.2d 1399, 1401 (9th Cir. 1990) (stating the
17   standard of review as a “gross abuse of discretion,” but
18   applying traditional abuse of discretion standard); Devers v.
19   Bank of Sheridan (In re Devers), 759 F.2d 751 (9th Cir. 1985).
20        Review for abuse of discretion has two parts.    First, “we
21   determine de novo whether the bankruptcy court identified the
22   correct legal rule to apply to the relief requested.”    U.S. v.
23   Hinkson, 585 F.3d 1247, 1261–62 (9th Cir. 2009) (en banc).     If
24   so, we then determine under the clearly erroneous standard
25   whether the bankruptcy court’s factual findings and its
26   application of the facts to the relevant law were
27   “(1) illogical; (2) implausible; or (3) without support in
28   inferences that may be drawn from the facts in the record.”    Id.

                                    -13-
 1   at 1262.
 2                               V.   DISCUSSION
 3   A.    Scope of the Appeal
 4         Debtors list four issues in their opening brief.    In three
 5   of the issues Debtors challenge (1) the standing of Trustee to
 6   file the adversary proceeding; (2) the employment of her general
 7   counsel; and (3) the employment of Bryan Cave as special
 8   counsel.
 9         While the bankruptcy court did not mention Trustee’s
10   standing in its decision granting her partial motion for summary
11   judgment, Debtors raised similar issues regarding Trustee’s use
12   of her maiden/professional name rather than her married name in
13   several motions filed in this proceeding.     Each time the
14   bankruptcy court rejected their arguments.     We reviewed the
15   issue and find no merit to Debtors’ arguments on appeal.
16   Therefore, the bankruptcy court’s rulings on the issue are
17   summarily affirmed.
18         Debtors’ arguments regarding the employment orders of
19   general counsel and Bryan Cave are mostly incomprehensible.       The
20   payment arrangement Debtors object to in Bryan Cave’s employment
21   order will not become reviewable on appeal unless and until a
22   request for reimbursement from the estate is actually made and
23   granted.   Until then, the matter is not ripe.10   Accordingly,
24
25        10
          Debtors also filed an objection to the appearance of
26 Bryan Cave in this appeal on October 29, 2015. In their opening
   brief, Debtors’ only argument regarding the employment was a bare
27 assertion that the employment violated § 327(e). The employment
   was approved under § 327(c), not subsection (e). Debtors’
28                                                     (continued...)

                                       -14-
 1   those matters are beyond the scope of this appeal and not
 2   properly before us.
 3   B.   Summary Judgment
 4        1.    Standards
 5        In reviewing the bankruptcy court’s decision on a motion for
 6   summary judgment, we apply the same standards as the bankruptcy
 7   court.    Summary judgment is properly granted when no genuine and
 8   disputed issues of material fact remain, and, when viewing the
 9   evidence most favorably to the non-moving party, the movant is
10   entitled to prevail as a matter of law.   Civil Rule 56,
11   incorporated by Rule 7056; Celotex Corp. v. Catrett, 477 U.S.
12   317, 322-23 (1986).    Material facts which would preclude entry of
13   summary judgment are those which, under applicable substantive
14   law, could affect the outcome of the case.   The substantive law
15   will identify which facts are material.   Anderson v. Liberty
16   Lobby, Inc., 477 U.S. 242, 248 (1986).
17        The moving party bears the initial burden of showing that
18   there is no material factual dispute.    If the moving party meets
19   its initial burden of showing the absence of a material and
20   triable issue of fact, the burden then moves to the opposing
21   party, who must present significant probative evidence tending to
22   support its claim or defense.   Intel Corp. v. Hartford Accident &
23   Indem. Co., 952 F.2d 1551, 1558 (9th Cir. 1991).   In other words,
24
25        10
          (...continued)
26 failure to “specifically and distinctly” identify and argue any
   relevant law on the employment issue results in the waiver of
27 that issue. See Indep. Towers of Wash. v. Washington, 350 F.3d
   925, 929 (9th Cir. 2033). Therefore, we do not consider the
28 issue further and the objection is overruled.

                                     -15-
 1   the non-moving party must show more than the mere existence of a
 2   scintilla of evidence.   Anderson v. Liberty Lobby, Inc., 477 U.S.
 3   242, 252 (1986).   In fact, the non-moving party must come forth
 4   with evidence from which a factfinder could reasonably decide in
 5   the non-moving party’s favor.   Id.
 6         2.   Trustee’s Prima Facie Case Under § 727(a)(6)(A)
 7         Section 727(d)(3) provides that the court shall revoke a
 8   debtor’s discharge upon the trustee’s request if the debtor
 9   committed an act enumerated in § 727(a)(6).   Section 727(a)(6)(A)
10   provides that a debtor is not entitled to a discharge if he “has
11   refused . . . to obey any lawful order of the court, other than
12   an order to respond to a material question or to testify.”11
13
14        11
            The Fifth Amendment provides, in its relevant part: “No
15   person . . . shall be compelled in any criminal case to be a
     witness against himself.” U.S. Const. amend. V. This privilege
16   against self-incrimination applies to bankruptcy proceedings.
     McCarthy v. Arndstein, 266 U.S. 34, 41 (1924). The “other than
17   an order to respond to a material question or to testify” clause
     contained in § 727(a)(6)(A) recognizes that a debtor may appear
18   at a Rule 2004 examination and “refuse” to answer material
19   questions or testify based on the assertion of the Fifth
     Amendment privilege. Under these circumstances, the debtor
20   cannot be denied a discharge for legitimately exercising his or
     her right against self-incrimination. Subsections 727(a)(6)(B)
21   and (C) allow the bankruptcy court to deny the debtor a discharge
     if he or she refuses to respond to a material question approved
22
     by the court or to testify after a grant of immunity under § 344,
23   or improperly asserts the Fifth Amendment.
          Here, the Rule 2004 Order required Debtors to appear for
24   examination and it was their refusal to appear which triggered
     the revocation of their discharge rather than the exception.
25   Courts have found that a debtor’s knowing and intentional failure
26   to appear for an examination ordered under Rule 2004 is an
     example of refusal to obey a lawful order within the meaning of
27   § 727(a)(6)(A) even though the examination requires the debtor to
     testify. See U.S. Tr. v. Lebbos (In re Lebbos), 439 B.R. 154,
28                                                       (continued...)

                                     -16-
 1        Because the bankruptcy court had jurisdiction over the
 2   subject matter and Debtors, there is no dispute as to the
 3   Rule 2004 Order’s lawfulness.   See Rainsdon v. Anderson
 4   (In re Anderson), 526 B.R. 821, 825-26 (Bankr. D. Id. 2015)
 5   (citing Rainsdon v. Leiser (In re Leiser), 2014 WL 3548929, at
 6   *3–4 (Bankr. D. Idaho July 17, 2014) (addressing revocation of
 7   discharge under § 727(d)(3) based on an alleged violation of
 8   § 727(a)(6)(A) and citing Maness v. Meyers, 419 U.S. 449, 459
 9   (1975) (stating “an order issued by a court with jurisdiction
10   over the subject matter and the person must be obeyed by the
11   parties until it is reversed by orderly and proper
12   proceedings.”)).
13        To prove Debtors “refused” to obey the Rule 2004 Order
14   within the meaning of § 727(a)(6)(A), Trustee must show that
15   Debtors (1) were aware of the order and (2) willfully or
16   intentionally refused to obey the order (i.e., something more
17   than a mere failure to obey the order through inadvertence,
18   mistake or inability to comply).   Schwarzkopf v. Goodrich
19   (In re Michaels), 2009 WL 7809926, at *5 (9th Cir. BAP Feb. 27,
20   2009) (citing Smith v. Jordan (In re Jordan), 521 F.3d 430, 434
21   (4th Cir. 2008)); see also Hicks v. Decker (In re Hicks), 2006 WL
22
          11
23          (...continued)
     164-65 (E.D. Cal. 2010)(debtor’s failure to appear for Rule 2004
24   examinations warranted denial of discharge under § 727(a)(6)(A));
     Guar. Bank & Trust Co. v. Sanford (In re Sanford), 362 B.R. 743
25   (Bankr. M.D. La. 2007) (revocation of discharge for failure to
26   appear for Rule 2004 examination); Sicherman v. Rivera
     (In re Rivera), 338 B.R. 318, 329-30 (Bankr. N.D. Ohio 2006)
27   (“Despite the fact that 2004 exam includes an order to testify,
     such complete failure may be grounds for revoking and denying
28   discharge.”).

                                     -17-
 1   6810987, at *8 (9th Cir. BAP February 1, 2006) (stating that the
 2   common definition of “refuse” requires a willful expression of
 3   noncompliance).    Trustee has the burden of proving these elements
 4   by a preponderance of the evidence.      In re Hicks, 2006 WL
 5   68110987, at *8 (citing Searles v. Riley (In re Searles),
 6   317 B.R. 368, 377 (9th Cir. BAP 2004)).
 7        On appeal, Debtors do not assign error to the bankruptcy
 8   court’s decision regarding their awareness of the Rule 2004 Order
 9   nor do they even discuss the issue.      Nonetheless, upon our
10   de novo review, we conclude no rational factfinder could infer
11   that Debtors were not aware of the Rule 2004 Order based on the
12   record before us.   The undisputed facts show that Debtors were
13   served with the Notice which gave the date, time and location of
14   their examinations at the law office of Campbell & Williams.
15   Further, the record shows that Debtors repeatedly attacked the
16   Rule 2004 Order through numerous motions, which included, among
17   other things, their objection to the location of the examinations
18   at Campbell & Williams.   The only rational inference to be drawn
19   from these motions is that Debtors were aware of the Rule 2004
20   Order and where their examinations were to take place.      Finally,
21   the bankruptcy court denied their motion for reconsideration of
22   the Rule 2004 Order and related motions, thereby reaffirming
23   Debtors’ obligation to comply with the Rule 2004 Order.      Debtors
24   then unsuccessfully appealed the bankruptcy court’s denial of
25   their motion for reconsideration.      Again, this conduct shows
26   their awareness.    Because there are no disputed facts which would
27   preclude summary judgment on this issue, Debtors’ awareness of
28   the order was established as a matter of law.

                                     -18-
 1        “Refusal” to obey within the meaning of § 727(a)(6)(A)
 2   requires Trustee to show that the debtor “willfully or
 3   intentionally refused to obey the order.”   In re Michaels,
 4   2009 WL 7809926, at *5.   A debtor’s willful or intentional
 5   refusal to obey requires conduct which amounts to something more
 6   than a “mere failure to obey the order through inadvertency,
 7   mistake or inability to comply.”   Id.
 8        The record shows that there are no disputed facts for a
 9   factfinder to resolve on the issue of whether Debtors’ refusal
10   was willful or intentional.   Many of the same facts relating to
11   Debtors’ awareness of the Rule 2004 Order are also relevant to
12   this issue.   Debtors were served with the Notice and, therefore,
13   had actual knowledge of the date, time and location of the
14   examinations they had been ordered to attend.   Yet, they
15   disregarded it.   On numerous occasions, Debtors alleged
16   appearance at Sullivan Hill, despite the Notice which showed the
17   examinations were scheduled at a different location.
18        The record before us does not support an inference that
19   Debtors actually appeared at Sullivan Hill or that Debtors were
20   confused about where to go.   They challenged the location of
21   their examinations at Campbell & Williams and argued confusion
22   many times prior to their scheduled examinations, including in
23   their reply filed in support of the motion for reconsideration.
24   The bankruptcy court denied their motion, reconfirming that they
25   were required to comply with Rule 2004 Order and Notice, which
26   stated the location of the examinations was at the law firm of
27   Campbell & Williams.   There are thus no disputed facts based on
28   this argument.

                                    -19-
 1         Moreover, in granting Trustee’s motion to compel, the
 2   bankruptcy court found that Debtors “evaded” the Rule 2004 Order.
 3   This finding applies broadly enough so that the bankruptcy court
 4   did not need to reconsider the issue of Debtors’ willful or
 5   intentional refusal to obey the Rule 2004 Order by application of
 6   the law of the case doctrine.   United States v. Alexander,
 7   106 F.3d 874, 876 (9th Cir. 1997) (Under the law of the case
 8   doctrine, “‘a court is generally precluded from reconsidering an
 9   issue that has already been decided by the same court . . . .’”).
10   As explained by the bankruptcy court, to find that Debtors had
11   “evaded” the Rule 2004 Order, Debtors had to have had knowledge
12   of the order and taken affirmative action to avoid complying with
13   it.   Therefore, by necessary implication, Debtors’ “evasion” of
14   the Rule 2004 Order establishes that their non-compliance with it
15   was willful and intentional rather than inadvertent, by mistake,
16   or inability to comply.   Evasion, like refusal, requires
17   something more than a mere failure to obey the order through
18   inadvertency, mistake or inability to comply.   Debtors presented
19   no grounds for departing from the application of the law of the
20   case in the bankruptcy court or in this appeal.
21         Even if the law of the case doctrine did not apply, Debtors
22   do not point to any significant probative evidence that creates a
23   genuine factual dispute on the issue whether their refusal to
24   obey the Rule 2004 Order was willful or intentional.   Construing
25   the evidence in the light most favorable to Debtors, there is no
26   reasonable basis from which the finder of fact could conclude
27   that Debtors’ failure to comply with the Rule 2004 Order was
28   inadvertent, by mistake, or that they had an inability to comply.

                                     -20-
 1   The facts do not support such an inference.
 2        In sum, upon our de novo review, we conclude that the
 3   bankruptcy court properly granted Trustee’s motion for partial
 4   summary judgment with respect to the elements for revocation of
 5   discharge under § 727(d)(3) and (a)(6)(A).
 6   C.   The bankruptcy court did not abuse its discretion by
          revoking Debtors’ discharge.
 7
 8        Nonetheless, the bankruptcy court still has discretion to
 9   decide whether the Debtors’ refusal to obey the Rule 2004 Order
10   was sufficiently serious to warrant revocation of their
11   discharge.   Debtors argue that the bankruptcy court’s revocation
12   of discharge was manifestly “unfair” in light of the facts they
13   appeared at Sullivan Hill, but also eventually appeared for their
14   examinations.   The bankruptcy court rejected their first argument
15   and considered their eventual compliance when evaluating whether
16   their refusal to obey the Rule 2004 Order was sufficiently
17   serious to revoke their discharge under § 727(a)(6).   In
18   concluding that Debtors’ refusal to obey was sufficiently
19   serious, the bankruptcy court found that they knowingly elected
20   to evade their examinations which were lawfully ordered by the
21   court and properly scheduled by Trustee.   The court also observed
22   that their belated compliance was far from voluntary, but rather
23   mandated by the order granting Trustee’s motion to compel, which
24   directed Debtors to appear under threat of further sanctions.
25   Based on these facts, the bankruptcy court concluded that their
26   eventual appearance did not preclude the granting of partial
27   summary judgment in Trustee’s favor and the revocation of their
28   discharge.

                                    -21-
 1        We do not discern any abuse of discretion under these
 2   circumstances.   The bankruptcy court correctly applied the law
 3   regarding revocation under § 727(a)(6)(A).   Furthermore, based on
 4   the undisputed facts in the context of summary judgment, the
 5   bankruptcy court acted well within its discretion when deciding
 6   that revocation of Debtors’ discharge was warranted.
 7                             VI.   CONCLUSION
 8        For the reasons stated, we AFFIRM.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     -22-